Citation Nr: 0835584	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  04-28 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to June 
1972, and from November 1990 to July 1991.  He also had 
additional periods of active duty for training.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the Regional 
Office (RO), which denied the veteran's claim for service 
connection for a bilateral knee disability.  When this issue 
was before the Board in June 2007, it was remanded in order 
to ensure due process.  As the requested action has been 
accomplished, the case is again before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  A bilateral knee disability was not documented during 
service, or active duty for training, and arthritis was 
initially shown many years after service.  

2.  There is no competent medical evidence to link the 
veteran's bilateral knee disability to service or active duty 
for training.


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated 
by active service or active duty for training, nor may 
arthritis be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In a February 2003 letter, issued prior to the decision on 
appeal, and in February 2005 and July 2007 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran and what information and evidence 
will be obtained by VA.  A March 2006 letter advised the 
veteran how disability evaluations and effective dates are 
assigned, and the type evidence which impacts those 
determinations.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, service department medical records 
following service, private and VA medical records and 
examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).

Under the law, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The evidence supporting the veteran's claim includes his 
statements and some medical findings.  The veteran 
essentially argues that his bilateral knee disability is 
related to his service with the National Guard.  A Medical 
Board evaluation in May 2003 disclosed that the veteran 
complained of bilateral knee pain.  He reported that his only 
trauma was that he had twisted his right knee when his foot 
got caught on a tank.  Following an examination, including X-
ray studies of both knees, the diagnosis was bilateral knee 
pain, secondary to osteoarthritis and loose bodies in the 
joints.  It was indicated that the veteran was unable to 
perform the duties of his military occupational specialty 
because of his back and knee problems.  A September 1996 
report of medical history notes that it was indicated that 
the veteran had a painful right knee after much running or 
strenuous exercise.  The pain reportedly lasted for a day.  
It was indicated that the veteran had sprained his right knee 
while working about four years earlier.  Additional private 
and VA medical records reflect treatment for knee pain.

The evidence against the veteran's claim includes the service 
treatment records, service department medical records and VA 
medical records.  The available service treatment records 
from the veteran's period of active duty are negative for 
complaints or findings concerning the knees.  Indeed, the 
veteran concedes this, inasmuch as his main argument is that 
he suffered bilateral knee disabilities while on active duty 
for training.  

A January 2004 Physical Evaluation Board (PEB) is of record.  
This noted that the veteran's disabilities included bilateral 
knee pain, with radiographic findings of degenerative changes 
in the left knee.  It was specifically indicated that this 
condition was the result of an injury sustained while the 
veteran was a civilian employee of the National Guard.  

The Board acknowledges that all the veteran's medical records 
from his periods of active duty for training may not be in 
the claims folder.  It is significant to point out, however, 
that in a July 2007 letter, the VA requested that the veteran 
provide additional information concerning his National Guard 
service, to include the units to which he had been assigned, 
as well more specific information pertaining to any injury to 
his knees in service.  The veteran responded to this request 
the following month, but did not provide any of the needed 
information.  The Board finds, accordingly, that the PEB 
provides the most probative evidence concerning the onset of 
the veteran's bilateral knee disability.  As noted above, the 
PEB concluded that the veteran's knee disability was 
associated with an injury incurred as a civilian, and not 
while on active duty for training.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for a bilateral knee 
disability.  


ORDER

Service connection for a bilateral knee disability is denied.  



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


